Plaintiffs in error were jointly indicted, tried, and convicted for the larceny of one heifer in Lee County, Florida, in November, 1929. They were each sentenced to serve two years in the State penitentiary and took writ of error to the judgment.
It is contended here that the motion to quash the indictment should have been granted and that the final judgment was illegally entered.
The indictment was case pursuant to Section 5133, Rev. Gen. Stats. of Florida, 1920, (Section 7234, Comp. Gen. Laws of 1927) and it is sufficient for the requirement of that statute. Mobley v. State, 57 Fla. 22, 49 So. R. 941. It was not necessary to charge the value of nor the description of the animal stolen by color or flesh marks. It was sufficient to charge the genus or general species to which it belonged. Mathis v. State, 70 Fla. 194, 69 So. R. 697; Mizelle v. State,38 Fla. 20, 20 So. R. 769.
We have examined the assignment predicated on the illegal entry of the judgment and the record proper discloses that it was regular and legally entered. No bill of exceptions is brought up for review.
The judgment below is, therefore, affirmed.
Affirmed.
  WHITFIELD, STRUM and BUFORD, J. J., concur. *Page 784